Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Zhao et al. (US 9952594), Bennett et al. (PGPub 2018/0156616), Maekawa (PGPub 2017/0217589), Davidson et al. (PGPub 2017/0323129), and Taotourian et al. (PGPub 2018/0188738) is considered to be the closest prior art.
Zhao et al. (US 9952594) discloses using an aerial drone to monitor a road.
Bennett et al. (PGPub 2018/0156616) discloses using landmarks to navigate to particular locations.
Maekawa (PGPub 2017/0217589) discloses using a physical marker on a ground to initiate capturing data.
Davidson et al. (PGPub 2017/0323129) discloses using physical coded markers.
Taotourian et al. (PGPub 2018/0188738) discloses determining dynamic events that occur on a road.
Zhao, Bennett, Maekawa, Davidson, and Taotourian does not disclose “wherein the coded physical marker includes road link information including at least road link location and road link type”.
Therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/K.L/Examiner, Art Unit 2683      

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683